Case 18-50833-BLS Doc44_ Filed 03/13/19 Page 1 of 2

THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

In re
Chapter 11

ESSAR STEEL MINNESOTA LLC and

ESML HOLDINGS INC., Case No. 16-11626 (BLS)
Jointly Administered

Debtors.

 

MESABI METALLICS COMPANY LLC
(F/K/A ESSAR STEEL MINNESOTA LLC)
and CHIPPEWA CAPITAL PARTNERS,

LLC, Adversary Proceeding No. 18-50833 (BLS)
Plaintiffs,
v. Re: AP Docket Nos. 28 and 33
B. RILEY FBR, INC. f/k/a B. RILEY & CO.,
LLC,
Defendant.

 

 

ORDER GRANTING MOTION FOR STAY PENDING APPEAL

Upon consideration of the motion (the “Motion”)' of Mesabi Metallics Company LLC
(f/k/a Essar Steel Minnesota LLC) (“Mesabi”), and Chippewa Capital Partners, LLC
(“Chippewa,” together with Mesabi, “Plaintiffs”) to stay the Court’s Order Granting Dismissal
of Adversary Proceeding [Adv. D.I. 28] (the “Order Granting Dismissal”); and this Court
having reviewed the Motion and the responses thereto; and upon all of the related proceedings
before this Court; and after due deliberation; and for the reasons stated on the record it is hereby:

ORDERED that the Motion is GRANTED as set forth herein;

ORDERED that, the effectiveness and enforceability of the Order Granting Dismissal is
stayed for forty-five (45) days from the date of entry of this order.

IT IS SO ORDERED.

 

' Mesabi Metallics Company LLC’s and Chippewa Capital Partners, LLC’s Emergency Motion for Stay Pending
Appeal of Order Dismissing the Adversary Proceeding [Adv. D.1. 33].
 

Case 18-50833-BLS Doc 44 _ Filed 03/13/19 Page 2 of 2

Dated: March />, 2019 Y THE GOURT:
Wilmington, Delaware ASL

Honorable Brendan Linehan Shannon
United States Bankruptcy Judge
